DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“receiving a control packet from a control device, wherein the control packet is based on a yet another next generation (YANG) model, and 
wherein the control packet comprises a configuration fragment comprising a node value; 
parsing the control packet to obtain the configuration fragment, wherein the configuration fragment meets a definition of a general module in the YANG model, 
wherein the general module comprises a plurality of nodes, wherein one of the nodes has the node value, and 
wherein the one of the nodes represents a plurality of configuration command lines; 
parsing the configuration fragment based on the general module and the node value to obtain [[a]] the plurality of configuration command lines; and 
responsive to parsing the configuration fragment of the control packet.” 
Dai Xianxian (WO 2017/054531 A1) teaches a YANG model-based compiling method comprises: obtaining a YANG file to be parsed; parsing the YANG file to obtain a corresponding YANG model; and generating, according to the YANG mode, corresponding application program interface (API) data. By adopting the above scheme, a requirement for a user to possess professional knowledge of NETCONF protocol packets and a YANG model is reduced, reducing an unnecessary step of manually configuring equipment, and decreasing development and maintenance costs for a developer.
Sawal et al. (US 2017/0111225 A1) teaches systems and methods that help automate the validation of a configuration of a functional product. Every functional product, be it a service, device, or combination thereof, has one or more documents associated with it. These documents may include such documentation as: (1) Release Notes; (2) Configuration Guides; (3) command line interfaces (CLIs)/application program interfaces (APIs); (4) Data Sheets; (5) Installation Guides; (6) User Manuals; (7) Errata notices; and (8) other documentation. In embodiments, dataset used for validating a configuration setting may be extracted using natural language processing from technical documentation. In embodiments, this extracted information is used to validate a design vector representing a configuration setting.
The Examiner agrees with the Applicant’s arguments that Dai Xianxian-Sawal in addition to Jinhui LI fails to disclose all of the limitations of the amended Claim 1, that includes “wherein one of the nodes has the node value, and wherein the one of the 
Independent Claim(s) 7, 13 & 18 are amended to similarly, to Independent Claim 1 therefore there 35 U.S.C. Rejection is withdrawn under the same reasoning as mentioned above. 
Claim(s) 2-6, 8-12, 14-17, 19-20 depends on Independent Claim 1, 7, 13 & 18 therefore the U.S.C. 103 Rejection is withdrawn for the same reasoning mentioned above. Moreover, the cited reference Jinhui Li, does not remedy the deficiencies of Dai Xianxian-Sawal, in combination or separately. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1)  a control packet based on the YANG model 2) a configuration fragment comprising a node value 3) parsing the control packet 4) a general module in the YANG model 5) a plurality of nodes 6) configuration command lines 7) executing the configuration command lines. 
Lastly, as evidenced by prosecution history (see Applicant Argument/Remarks 09/08/2021, Non-Final Rejection 06/08/2021), as previously stated above, the applicant arguments and the amended independent claim(s) are persuasive and overcome the 35 U.S.C. § 103 Rejection of Claim(s) 1-20


3. 	Claim(s) 1-20 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A et al. 						(US 2020/0106658 A1)
This disclosure relates to computer networks, and more particularly, to management of network devices. 
Khambatkone et al. 				(US 2016/0294611 A1)
A novel method for provisioning network services for a cable system is provided. The method provides a configuration command interpreter/compiler that receives configuration commands of the cable system and generates configuration commands understood by the actual physical devices implementing the cable system. The interpreter transforms the configuration commands of the cable system into the configuration commands of the actual physical devices based on a set of normalized data models describing the cable system. The normalized data models are applicable to the cable system regardless of the actual devices implementing the cable system. The normalized data models are specified using normalized parameters that are generally applicable to different type’s devices that can be used to implement the cable system.
NA et al. 						(US 2019/0132213 A1) 
Disclosed are a method and apparatus for modeling a network configuration protocol (NETCONF)-based network device instruction with a yet another next generation (YANG) language. The method of modeling the NETCONF)-based network device instruction with the YANG language includes: searching for at least one instruction from a source file for controlling a NETCONF-based network device; parsing the retrieved instruction into a plurality of tokens; mapping each parsed token with a data type of the YANG language according to a previously defined mapping rule; and generating a YANG model corresponding to the at least one instruction according to mapping results. Accordingly, the YANG model is immediately generated reflecting changes in an instruction of a network system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457